Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Applicant’s election without traverse of claims 1-12 in the reply filed on 30 November 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8-11
Claims 1-2, 5-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fasano et al. (2016/0266332; “Fasano”) in view of Takahashi, Mitsuo (5,257,334; “Takahashi”). 
Regarding claim 1, Fasano discloses in figure 13, and related text, an optoelectronic module comprising: a stack assembly including an electrical integrated circuit (laser) 20 and an optical integrated circuit 10 electrically and mechanically coupled to one another; an interposer 55 electrically and mechanically coupled to the stack assembly; and ferruled external waveguide 110.
An optical package includes a laser die [and] a photonics die. The laser die generates light and includes a laser facet that emits light. The photonics die modulates light emitted from the facet and includes an internal waveguide optically connected with the facet and one or more standoff contacts, flush contacts, or reduced contacts. The optical package may also include an external waveguide optically connected to the photonics die. The external waveguide may be optically connected to the photonics die prior to electrically connecting the photonics die with an interposer. The standoff contacts extend from a device side of the photonics die beyond the laser die, the flush contacts extend from the device side of the photonics die to be coplanar with the laser die, and the reduced contacts extend from the device side of the photonics short of the laser die.
Fasano, Abstract.
Fasano, Figure 13

    PNG
    media_image1.png
    300
    652
    media_image1.png
    Greyscale




Further regarding claim 1, Fasano does not explicitly disclose an optical connector to optically couple the optical integrated circuit with an array of optical fibers.
However, Takahashi discloses in figures 1 and 7, and related text, optical connectors 3/21 with internal fiber alignment grooves 7, a trapezoidal wedge contour 13 for aligning with a like shaped receiving cavity, and alignment pins 27 for aligning/mating with receiving holes, for example, pin holes 26.

Takahashi, Figures 1 and 7

    PNG
    media_image2.png
    332
    569
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    382
    738
    media_image3.png
    Greyscale



On an optical connector plug main body 3 whose transverse section is a trapezoid, a groove 6 of rectangular transverse section is provided, at a bottom of which a plurality of alignment V grooves 7 are formed. In a plate member 9 of rectangular transverse section has a receiving groove 10 of also rectangular transverse section, the groove 10 being connected with the bottom of the plate member 9. An alignment sleeve 12 has an alignment groove 14 of wedge head shape. The plate member 9 is engaged with the groove 6 of the connector plug main body 3, and protrusions 11 of the plate member 9 is ultrasonic bonded into recesses 8 provided in the connector plug main body 3. A ribbon type optical fiber to which an adhesive is applied is inserted from the groove 6 to complete the connector plug. Thus assembled connector plugs are inserted in the state whose ends are faced with each other into the groove 14 of the alignment sleeve 12 to make the connection of the ribbon type optical fiber.
Takahashi, Abstract.
FIGS. 7(a) and 7(b) show an example of a conventional connector for a ribbon type optical fiber, FIG. 7(b) being its side view and FIG. 7(a) is a plan view in section cut along the line C--C of FIG. 7(b).
At the central portion of a rectangular member 21 are provided a plurality of extremely small holes 23 for inserting optical fiber elements 22 in line and a hole 25 of a rectangular cross section into which cover portion 24 of the ribbon type optical fiber is inserted. At both sides of the line of the extremely small holes 23, there are provided alignment pin holes 26 through which alignment pins 27 are inserted.
The extremely small holes 23, the hole 25 of rectangular cross section and the alignment pin holes 26 are molded according to the plastic molding. This connector is easily assembled in that assembling is easily carried out by only inserting and bonding ribbon type optical fiber.
Takahashi, col. 1, ll. 21-38.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fasano to disclose an optical connector to optically couple the optical integrated circuit with an array of optical fibers because the resultant optical connector configuration would facilitate forming “an optical path in the optical fiber communication system.” Takahashi, col. 1, ll. 18-20.
Regarding claims 2, 5-6, and 8-11, as applied in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fasano in view of Takahashi, as applied in the rejection of claim 1, to disclose:
2. The optoelectronic module of claim 1, wherein the interposer defines a recess and the electrical integrated circuit of the stack assembly is positioned at least partially within the recess. Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
5. The optoelectronic module of claim 1, wherein the interposer includes a first alignment feature that corresponds to a second alignment feature of the optical connector.
6. The optoelectronic module of claim 5, wherein the first alignment feature and the second alignment feature restrict movement of the optical connector with respect to the interposer in two directions while permitting movement in a third direction. Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
8. The optoelectronic module of claim 1, wherein the electrical integrated circuit and the optical integrated circuit are face to face bonded to one another. Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
9. The optoelectronic module of claim 1, wherein the stack assembly and the interposer are flip-chip bonded to one another. Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
10. The optoelectronic module of claim 1, wherein the optical integrated circuit is an integrated silicon photonic circuit. Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
11. The optoelectronic module of claim 1, wherein the stack assembly is a silicon photonic stacked die. Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
because the resultant optical connector, interposer, and chip-stack configurations would facilitate forming “an optical path in the optical fiber communication system.” Takahashi, col. 1, ll. 18-20; Fasano, Abstract.


Claims 3, 4 and 7
Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fasano et al. (2016/0266332; “Fasano”) in view of Takahashi, Mitsuo (5,257,334; “Takahashi”), as applied in the rejection of claims 1-2, 5-6, and 8-11, and further in view of Fortusini et al. (2019/0170945; “Fortusini”).
Regarding claims 3, 4, and 7, Fortusini discloses in figure 6A, and related text, an optical assembly 600 comprising tapered adiabatic optical elements 612. 
Fortusini, Figure 6A.

    PNG
    media_image4.png
    512
    802
    media_image4.png
    Greyscale




[0087] FIG. 6A schematically illustrates an example optical assembly 600 comprising a waveguide connector element 610 and an optical printed circuit board 620. The optical printed circuit board 620 comprises an optical layer 624 disposed between to dielectric layers 622, 626. The optical layer comprises a plurality of optical waveguides 621 that fan out at 627 proximate an edge 623 of the optical printed circuit board 620. The waveguide connector element 610 includes a plurality of pre-existing optical waveguides 611 optically coupled to a plurality of beam expansion lenses 612 formed by tapered waveguides. The plurality of pre-existing optical waveguides 611 of the waveguide connector element 610 is optically coupled to the plurality of optical waveguides 621 of the optical layer 624. The plurality of pre-existing optical waveguides 611 may be configured as ion exchanged optical waveguides, for example.
[0088] The enlarged taper structure of the beam expansion lenses 612 results in a mode field diameter that is about 15-80 μm in diameter, which is about two time to about ten times the size of a standard SMF-28 fiber guided mode at the end face 614 of the waveguide connector element 610. If the taper changes gradually (i.e., adiabatically), light is not coupled between modes, so that light launched into the fundamental mode at one end of the waveguide connector element 610 remains in the fundamental mode of the waveguide at the other end 616.
[0089] The larger diameter tapers enable coupled waveguide lateral alignment tolerances to be relaxed to larger values (e.g., 1-5 μm). These larger lateral alignment tolerances allow waveguide connector elements to be fabricated with more variation in outside surface shape, while connector components can be assembled using less precise techniques that are less expensive. While joined connectors are more sensitive to angular misalignment, the ferrule-in-sleeve configuration may maintain tight angle control.
[0090] Waveguide guided modes may also be expanded at the end face using lenses that are located at the surface or interior of the glass substrate. Lens fabrication generally requires the ability to create high index of refraction regions within the glass substrate and graded index cores that are effective in changing the direction of light propagation to enable beam collimation and focusing. Not all processes are capable of creating the large local index of refraction changes required to make effective lenses. Although waveguide taper is shown in the appended drawings, because the exact index of refraction profiles are not shown, similar structures could also contribute a lensing function, and they are generally labeled and described as lenses herein. It should be understood that if the taper is sufficiently long it can produce a large diameter mode field similar to what could be expected from a lens.
[0091] In the example depicted by FIG. 6A, the beam expansion lenses 612 are fabricated in axial alignment with the pre-existing optical waveguides 611. Lenses should also be created on precise array pitch to minimize beam steering error. The process of attaching the waveguide connector element 610 to the edge 623 of the optical printed circuit board 620 may require precise lateral alignment between the pre-existing optical waveguides 611 of the waveguide connector element 610 and optical waveguides 621 of the optical printed circuit board 620. In embodiments, the exterior of the waveguide connector element 610 may be treated for durability via a chemical strengthening process, such as ion exchange processes.
Fortusini, pars. [0087]-[0091].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fasano in view of Takahashi three-alignment-feature configuration, as applied in the rejection of claims 1-2, 5-6, and 8-11, to disclose:
3. The optoelectronic module of claim 1, further comprising an adiabatic mode converter positioned between the optical connector and the interposer. Fortusini, fig. 6A and pars. [0087]-[0091]; Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
4. The optoelectronic module of claim 1, further comprising an adiabatic mode converter at least partially positioned in a recess defined by the interposer, wherein the recess is sized and shaped to receive the adiabatic mode converter. Fortusini, fig. 6A and pars. [0087]-[0091]; Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
7. The optoelectronic module of claim 1, further comprising: an adiabatic mode converter positioned between the optical connector and the interposer; a first alignment feature included on the interposer; a second alignment feature included on the optical connector; and a third alignment feature on the adiabatic mode converter, wherein the first alignment feature, the second alignment feature, and third alignment feature are configured to engage one another to align the interposer, the optical connector, and the adiabatic mode converter. Fortusini, fig. 6A and pars. [0087]-[0091]; Fasano, fig. 13, and related text; Takahashi, figs. 1 and 7, and related text, including Abstract and col. 1, ll. 18-20.
because the resultant optical connector, adiabatic mode converter, interposer, and chip-stack configurations would facilitate integrating high density “pitch and mode” converting waveguide connectors into optical fiber communication system. Fortusini, pars. [0008]-[0012];” Takahashi, col. 1, ll. 18-20; Fasano, Abstract. 
Claim 12
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fasano et al. (2016/0266332; “Fasano”) in view of Takahashi, Mitsuo (5,257,334; “Takahashi”), as applied in the rejection of claims 1-2, 5-6, and 8-11, and further in view of Thacker et al. (2016/0216445; “Thacker”).
Regarding claim 12, Thacker discloses in figures 1-3 and related text, a plurality of opto-electronic modules 100 disposed on substrate 142. Thacker, pars. [0034]-[0045].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to position Fasano in view of Takahashi optoelectronic modules, as applied in the rejection of claims 1-2, 5-6, and 8-11, in sockets on a substrate such that an integrated circuit routes electrical signals to the optoelectronic modules because the resulting configuration would enable high-bandwidth communication. Thacker, Abstract (“The integrated circuit includes electrical circuits that modulate data, communicate data, and serialize/deserialize data, and the optical integrated circuit communicates optical signals with very high bandwidth.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874